DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 10082875).
	In regard to claim 1, Kim et al. teach an electronic device configured to be worn on a finger of a user as the finger is moved towards a surface, the finger having a fingertip with a fingernail, a finger pad, and side portions that extend from the fingernail toward the finger pad (figs. 3 and 4), the electronic device comprising: a body configured to be coupled to the finger (fig. 4); control circuitry (fig. 2); and a plurality of vibrators coupled to the body that are configured to be selectively activated by the control circuitry to apply feedback to selected portions of a single one of the side portions of the finger (figs. 4 and 9 elements 120 and column 4 lines 59-64).
	In regard to claim 2, Kim et al. teach further comprising an actuator coupled to the body that is configured to apply additional feedback to the side portions of the finger (fig. 4 elements 120).
	In regard to claim 3, Kim et al. teach wherein the actuator is selected from the group consisting of: an electromagnetic actuator, a motor, a piezoelectric actuator (column 4 lines 51 and 52), an electroactive polymer actuator, a vibrator (column 4 line 39), a linear actuator, a rotational actuator, and an actuator that bends a bendable member.
	In regard to claim 4, Kim et al. teach wherein the actuator is configured to move toward the finger to apply a force to the side portion of the finger (column 5 lines 13 and 14, forces are normal to the finger).

	In regard to claim 10, Kim et al. teach a finger-mounted device configured to cover a fingernail and edge portions of a finger while leaving a finger pad of the finger exposed (fig. 4), the finger- mounted device comprising: a body coupled to the finger, wherein the body has a top portion that covers the fingernail and first and second side portions that extend from the top portion (fig. 4); a plurality of actuators in each of the first and second side portions of the body (elements 120); and control circuitry that is configured to apply feedback to selected portions of an edge portion of the finger with the plurality of actuators (fig. 9 and column 4 lines 59-61).
	In regard to claim 11, Kim et al. teach wherein the plurality of actuators are configured to move the first and second side portions of the body toward the finger to apply the feedback to the selected portions of the edge portion of the finger (column 5 lines 13 and 14, forces are normal to the finger).
	In regard to claim 12, Kim et al. teach wherein the control circuitry is configured to selectively apply feedback to selected portions of the finger using different actuators of the plurality of actuators (fig. 9 and column 5 lines 1-3. Only 1 vibrator can be activated).
	In regard to claim 15, Kim et al. teach an electronic device configured to be worn on a finger of a user, the finger having a fingertip with a fingernail, a finger pad, and edge portions that extend between the fingernail and the finger pad, the electronic device comprising: a body having a top portion and first and second side portions that extend from the top portion; and first and second actuators in the first side portion of the body that are configured to selectively apply feedback along a length of an edge portion of the finger (figs. 4 and 9. The actuator are all selectively controlled and actuated to provide feedback).
	In regard to claim 16, Kim et al. teach wherein the first actuator is a vibrator that is configured to vibrate to apply the feedback to the edge portion of the finger (column 4 line 39).
	In regard to claim 17, Kim et al. teach wherein the electronic device has a third actuator in the second side portion of the body (fig. 4 elements 120, 2 actuators on each side of the finger)
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Moore et al. (US 2016/0171907).
In regard to claim 6, Kim et al. teach all the elements of claim 6 except a proximity sensor on the body configured to detect proximity of the finger to the surface, wherein the component is configured to apply the feedback in response to the detected proximity.
Moore et al. teach a proximity sensor on the body configured to detect proximity of the finger to the surface, wherein the component is configured to apply the feedback in response to the detected proximity (paragraph 43).
The two are analogous art because they both deal with the same field of invention of haptic feedback.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Kim et al. with the proximity sensor of Moore et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Kim et al. with the proximity sensor of Moore et al. because the feedback would potentially ensure a user doesn’t receive an unnecessary injury.
In regard to claim 7, Moore et al. teach wherein the proximity sensor is selected from the group consisting of: an optical proximity sensor (paragraph 32) and a capacitive proximity sensor.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 8, 13, 14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Kim et al. teach actuators that vibrate the sides of the finger. Kim et al. fail to teach actuators that move the body of the device towards the edges of the fingers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623